Case 1:21-cv-22606-RKA Document 1 Entered on FLSD Docket 07/21/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

 FERNANDO A. FORTE,

               Plaintiff,

 v.                                                     Case No.: ___________________

 CONVERGENT OUTSOURCING, INC.,

               Defendant.
                                              /

                                 NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, defendant, Convergent

 Outsourcing, Inc. (“COI”), through undersigned counsel, hereby removes the above-

 captioned civil action from the County Court of the Eleventh Judicial Circuit, in and for

 Miami-Dade County, Florida, to the United States District Court for the Southern District

 of Florida, Miami Division. The removal of this civil case is proper because:

        1.     COI is the named defendant in this civil action filed by plaintiff, Fernando

 A. Forte (“plaintiff”), in the County Court of the Eleventh Judicial Circuit, in and for

 Miami-Dade County, Florida, titled Fernando A. Forte v. Convergent Outsourcing, Inc.,

 Case No. : 2021-017812-CC-05 (hereinafter the “State Court Action”).

        2.     COI removes this case on the basis of the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692, et seq., as plaintiff’s Complaint claims relief based on

 alleged practices in violation of federal law.




                                                  1
Case 1:21-cv-22606-RKA Document 1 Entered on FLSD Docket 07/21/2021 Page 2 of 3




       3.     Pursuant to 28 U.S.C. § 1446(b), COI has timely filed this Notice of

 Removal. COI was served with plaintiff’s Complaint on July 1, 2021. This Notice of

 Removal is filed within 30 days of receipt of the Complaint by COI.

       4.     Attached hereto as Exhibit A and incorporated by reference as part of the

 Notice of Removal are true and correct copies of the process and pleadings in the State

 Court Action. No further proceedings have taken place in the State Court Action.

       5.     A copy of this Notice of Removal is being served upon plaintiff and filed

 concurrently with the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida.

       WHEREFORE, Defendant, Convergent Outsourcing, Inc., hereby removes to this

 Court the State Court Action.


 Dated: July 21, 2021


                                         Respectfully Submitted,

                                         /s/ Michael P. Schuette
                                         Michael P. Schuette, Esq.
                                         Florida Bar No. 0106181
                                         Dayle M. Van Hoose, Esq.
                                         Florida Bar No. 0016277
                                         SESSIONS, ISRAEL & SHARTLE, LLC
                                         3350 Buschwood Park Drive, Suite 195
                                         Tampa, Florida 33618
                                         Telephone: (813) 890-2460
                                         Facsimile: (877) 334-0661
                                         mschuette@sessions.legal
                                         dvanhoose@sessions.legal
                                         Counsel for Defendant,
                                         Convergent Outsourcing, Inc.




                                            2
Case 1:21-cv-22606-RKA Document 1 Entered on FLSD Docket 07/21/2021 Page 3 of 3




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 21st day of July 2021, a copy of the foregoing

 was filed electronically via CM/ECF system. Notice of this filing will be sent to the parties

 of record by operation of the Court’s electronic filing system, including plaintiff’s counsel

 as described below.

                                   Jibrael S. Hindi, Esq.
                                 Thomas J. Patti, III, Esq.
                            The Law Offices of Jibrael S. Hindi
                              110 SE 6th Street, Suite 1744
                                Fort Lauderdale, FL 33301
                                 jibrael@jibraellaw.com
                                   tom@jibraellaw.com


                                           /s/ Michael P. Schuette
                                           Attorney




                                              3
